Opinion issued July 7, 2016




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                             ————————————
                                NO. 01-16-00223-CR
                             ———————————
                        JORGE LUIS BERBER, Appellant
                                           V.
                        THE STATE OF TEXAS, Appellee



                     On Appeal from the 339th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1396263


                           MEMORANDUM OPINION

      Appellant, Jorge Luis Berber, has filed a motion to dismiss the appeal. The

motion complies with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP.

P. 42.2(a). We have not issued a decision in the appeal. The Clerk of this Court has

sent a duplicate copy to the trial court clerk. Id.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.



                                PER CURIAM



Panel consists of Justices Keyes, Brown, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2